IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


GREGORY CORBIN,                            : No. 37 WM 2016
                                           :
                    Petitioner             :
                                           :
                                           :
            v.                             :
                                           :
                                           :
ALLEGHENY COUNTY COURT OF                  :
COMMON PLEAS,                              :
                                           :
                    Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 12th day of May, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief is DENIED.